     Case 5:10-cv-00640-WDK-FMO Document 25 Filed 02/17/21 Page 1 of 1 Page ID #:131



       Eric Bensamochan, Bar #255482
 1     The Bensamochan Law Firm
       30851 Agoura Rd # 114
 2     Agoura Hills, Ca 91301
       818-907-5866 (FAX) 818-461-5959
 3     ATTORNEY FOR PLAINTIFF

 4                                         UNITED STATES DISTRICT COURT
                                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6     J&J SPORTS PRODUCTIONS, INC                              )
                                                                )
 7                       Plaintiff,        vs.                  )   Case No.: 5:10-CV-00640-WDK-FMO
                                                                )
 8     WILLIAM ALLEN CRAIG, et al,                              )                    RENEWAL OF JUDGMENT
                                                                )                    BY CLERK
 9                   Defendant,                                 )
                                                                )
10
       Based upon the application for renewal of the judgment of the original judgment, and pursuant to F.R.C.P. 69(a) and
11
       C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
          Judgment in favor of Plaintiff, J&J Sports Productions, Inc., and against Defendant, William Allen Craig,
13
       individually and d/b/a Gators Sports Bar and Grill a/k/a Characters Sports Bar & Grill; Craig Sports, LLC an unknown
14
       business entity d/b/a Gators Sports Bar and Grill a/k/a Characters Spots Bar & Grill, entered on March 9, 2011, be
15
       and the same is hereby renewed in the amounts as set forth below:
16
                Renewal of money judgment
17
                         a. Total judgment                                      $      6,800.00
18
                         b. Costs after judgment                                $          00.00
19
                         c. Subtotal (add a and b)                              $      6,800.00
20
                         d. Credits                                             $            0.00
21
                         e. Subtotal (subtract d from c)                        $      6,800.00
22
                         f.   Interest after judgment(.26%)                     $        175.73
23
                         g. Fee for filing renewal of application               $          00.00
24
                         h. Total renewed judgment (add e, f and g) $                 6,975.73
25

26
               February 17, 2021
       Dated: ___________________                   CLERK, by _________________________
27                                                     Deputy

28                                                  Kiry A. Gray,
                                                    Clerk of U.S. District Court


                                                     Renewal of Judgment
